DDCP January 1, 2009 Exhibit EASTMAN KODAK COMPANY DEFERRED COMPENSATION PLAN FOR DIRECTORS ArticlePage Preamble 1 1.Definitions1 2.Term 7 3.Participation 7 4.Deferral of Compensation 8 5.Deferral Elections8 6.Hypothetical Investments 9 7.Investment Elections9 8.Payment of Deferred Compensation11 9.Administration 16 10.Miscellaneous 17 11.Change in Control 19 12.Retirement Plan Amounts 19 Amended and Restated on , 2008, Effective as of January 1, Eastman Kodak Company Deferred Compensation Plan For Directors Table of Contents ArticlePage Preamble1 1.Definitions 1 2.Term7 3.Participation7 4.Deferral of Compensation 8 5.Deferral Elections8 5.1In General8 5.2Timing8 5.3Irrevocability8 5.4Elections8 6.Hypothetical Investments 9 6.1Deferred Compensation Account 9 6.2Stock Account9 6.3Time Accounts are Credited9 6.4Stock Account Crediting 9 7.Investment Elections9 7.1Elections9 7.2Elections into the Stock Account10 7.3Elections out of the Stock Account 10 7.4Dividend Equivalents in the Stock Account10 7.5Stock Dividends in the Stock Account10 7.6Recapitalization in the Stock Account11 7.7Distributions from the Stock Account11 8.Payment of Deferred Compensation11 8.1Background11 8.2Manner of Payment11 8.3Timing of Payments13 8.4Valuation15 8.5Payment of Deferred Compensation After Death15 9.Administration 16 9.1Responsibility 16 9.2Authority of Administrator 17 9.3Discretionary Authority 17 9.4Delegation of Authority 17 DDCP January 1, 2009 Eastman Kodak Company Deferred Compensation Plan For Directors Table of Contents Continued Article Page 10.Miscellaneous17 10.1Participant’s Rights Unsecured17 10.2Non-Assignability17 10.3Statement of Account18 10.4Amendment18 10.5Governing Law18 10.6Non Guarantee of Tax Consequences18 10.7Compliance with Securities Laws18 11.Change In Control19 11.1Background19 11.2Payment of Deferred Compensation19 11.3Amendment On or After Change In Control19 12.Retirement Plan Amounts 19 12.1Background19 12.2Crediting of Accrued Benefit20 12.3Dividend Equivalents20 12.4Stock Dividends, Recapitalization and Distributions 20 12.5Remaining Terms 20 DDCP January 1, 2009 Page 1 EASTMAN KODAK COMPANY DEFERRED COMPENSATION PLAN FOR DIRECTORS Preamble. The name of this Plan is the Eastman Kodak Company Deferred Compensation Plan for Directors.Its purpose is to provide certain members of the Board of Directors of Eastman Kodak Company with an opportunity to defer compensation earned as a Director. This Plan is intended to satisfy Code section 409A with respect to benefits subject thereto, and the terms and conditions of this Plan shall be interpreted and construed accordingly.This Plan also provides for benefits not subject to Code section 409A by reason of having been earned and vested before January 1, 2005, and no amendment to this Plan that might constitute a “material modification” within the meaning of Code section 409A and the Treasury regulations thereunder shall apply to such benefits unless such amendment expressly provides for the loss of such benefits’ grandfathered status. From January 1, 2005 through December 31, 2008, this Plan was operated in good faith compliance with the requirements of Code section 409A, and the Treasury regulations and applicable guidance thereunder.Any administrative practices and interpretations established in order to enable the Plan to operate in good-faith compliance but contrary to the terms of such Plan as then in effect are hereby expressly ratified.Effective January 1, 2009, the terms and conditions of this amended and restated Plan have been adopted to reflect the final Treasury regulations under Code section 409A. This Plan will be interpreted and administered in accordance with Eastman Kodak Company’s Policy Regarding Section 409A Compliance with respect to benefits subject to Code section 409A. Article
